DETAILED ACTION
This Office Action is responsive to the application filed on October 25, 2019, which is a continuation of application 14/759,811. Claims 21-40 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 27 and 38, the recitation "about equal to three to ten times a diameter…" in claims 27 and 38 renders the claim indefinite. The term "about equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically one of ordinary skill in the art would not be reasonably apprised of the diameters that would meet the claim but are less than three or greater than ten times the diameter.
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2003/0182942
“GERENDAS”
US 2013/0078582
“PIDCOCK”
US 2010/0236248
“KALEESWARAN”


This action references the following Foreign patent documents and/or Publications:
FOREIGN 
DOCUMENT NUMBER
HEREINAFTER
*GB 2353589 A
“SPOONER”

*copy previously provided by Applicant on October 21, 2019
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.









Claims 21-22, 24, 29, 31, 33 AND 35 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by SPOONER. 

    PNG
    media_image1.png
    538
    748
    media_image1.png
    Greyscale

Re Claim 21, SPOONER teaches a combustor 30 for a gas turbine engine, comprising: a shell 34; a panel 36 mounted to the shell, the panel having a hot surface [radially inboard surface] defining a portion of a combustion chamber; and a grommet [annotated in Image 1] (including 44, 46) and integrally formed with the panel and at least partially defining a hole [hole through 34, 46] communicating through at least the shell (Fig. 4, p. 7, ll. 9-32), the grommet including at least one cooling channel 52 communicating through the grommet and arranged about the hole (p. 8, ll. 7-13), wherein the grommet comprises: an outward surface [annotated in Image 1] arranged proximate the shell (Image 1); an inward surface [annotated in Image 1] defined flush with the hot surface of the panel (Image 1); and the at least one cooling channel passes from the outward surface through the material of the grommet from the outward surface to the inward surface (Image 1). 
Re Claim 22, SPOONER teaches the combustor of claim 21, and further teaches wherein the at least one cooling channel is oriented perpendicular to the inward surface of the grommet with respect to an axis extending longitudinally through the combustion chamber (Figure 4). 
Re Claim 24, SPOONER teaches the combustor of claim 21, wherein the shell is engaged with the outward surface of the grommet (Figure 4) .
Re Claim 29, SPOONER teaches the combustor of claim 21, wherein the hole defined by the grommet is a dilution hole (p. 1, ll. 20-29, p. 6, l. 31 to p. 7, l. 32).
Re Claim 31, SPOONER teaches method of cooling a portion of a combustor 30 of a gas turbine engine, the method comprising: providing a grommet [annotated in Image 1] (including 44, 46)  that is integrally formed with a panel 36 that is mounted to a shell 34 of the combustor (Fig. 4, p. 7, ll. 9-32), wherein the panel has a hot surface [radially inboard surface] that defines a portion of a combustion chamber, the grommet at least partially defining a hole through the panel [hole through 34, 46] and the shell (Fig. 4), the grommet including at least one cooling channel 52 that passes from an outward surface of the grommet [annotated in Image 1] through the material of the grommet to an inward surface [annotated in Image 1] thereof, wherein the inward surface of the grommet is flush with the hot surface of the panel and wherein the at least one cooling channel is arranged proximate the hole (Image 1); directing cooling air through the at least one cooling channel communicating through the grommet (p. 8, ll. 7-13); and cooling the grommet with the cooling air flowing through the at least one cooling channel by transferring heat from the grommet to the cooling air (p. 8, ll. 7-13).
Re Claim 33, SPOONER teaches the method of claim 31, and further teaches wherein the at least one cooling channel is oriented perpendicular to the inward surface of the grommet with respect to an axis extending longitudinally through the combustion chamber (Figure 4).
Re Claim 33, SPOONER teaches the method of claim 31, wherein the shell is engaged with the outward surface of the grommet (Figure 4).

Claims 21, 23, 29, 31 and 34 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by GERENDAS. 

    PNG
    media_image2.png
    1007
    905
    media_image2.png
    Greyscale


Re Claim 21, GERENDAS teaches a combustor (Fig. 1, 3a, 4a) for a gas turbine engine (¶0002), comprising: a shell 6 (¶0026); a panel 3 mounted to the shell (¶0026), the panel having a hot surface [radially inboard surface] defining a portion of a combustion chamber (Figs. 1 & 3a, ¶¶0026-0028); and a grommet 7 integrally formed with the panel and at least partially defining a hole [dilution air hole formed by 3 and 6, including hole 4] communicating through at least the shell (¶¶0026, 0028), the grommet including at least one cooling channel [one of: hole 16e-c or hole 16b-c] communicating through the grommet and arranged about the hole (Fig. 4a), wherein the grommet comprises: an outward surface [one of: “OUTWARD SURFACE A” or OUTWARD SURFACE B” annotated in Image 2] arranged proximate the shell (Image 2); an inward surface [annotated in Image 2]  defined flush with the hot surface of the panel (Image 2]; and the at least one cooling channel passes from the outward surface through the material of the grommet from the outward surface to the inward surface (Image 2, ¶0030; 16e-c extends from “OUTWARD SURFACE A” to the inward surface; 16b-c extends from “OUTWARD SURFACE B” to the inward surface). 
Re Claim 23, GERENDAS teaches the combustor of claim 21, wherein the at least one cooling channel is provided at a non-perpendicular angle to the inward surface of the grommet (Fig. 4a, ¶0030). 
Re Claim 29, GERENDAS teaches the combustor of claim 21, wherein the hole defined by the grommet is a dilution hole (¶0029). 
Re Claim 31, GERENDAS teaches a method of cooling a portion of a combustor (Fig. 1, 3a, 4a) of a gas turbine engine (¶0002, ¶0030), the method comprising: providing a grommet 7 that is integrally formed with a panel 3 that is mounted to a shell 6 of the combustor (¶¶0026-0028), wherein the panel has a hot surface [radially inboard surface] that defines a portion of a combustion chamber (Figs. 1 & 3a, ¶¶0026-0028), the grommet at least partially defining a hole [dilution air hole formed by 3 and 6, including hole 4] through the panel and the shell (Fig. 3a, 4a), the grommet including at least one cooling channel [one of: hole 16e-c or hole 16b-c] that passes 
Re Claim 34, GERENDAS teaches the method of claim 31, wherein the at least one cooling channel is provided at a non-perpendicular angle to the inward surface of the grommet (Fig. 4a, ¶0030).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26, 36-37 and rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GERENDAS. 
Re Claims 25 and 36, GERENDAS teaches the combustor of claim 21 and method of claim 31 as discussed above. However, GERENDAS as discussed so far fails to teach wherein the at least one cooling channel comprises between six and sixteen cooling channels that communicate through the grommet. GERENDAS further teaches wherein the at least one cooling channel comprises between six and sixteen cooling channels that communicate through the grommet (Figs. 4b, 4c; ¶0031). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the combustor/method of GERENDAS such that the at least one cooling channel comprises between six and sixteen cooling channels that communicate through the grommet, in order to provide efficient cooling (¶0031)
Re Claims 26 and 37, GERENDAS teaches the combustor of claim 21 and method of claim 31 as discussed above. However, GERENDAS as discussed so far fails to teach wherein the at least one cooling channel is a plurality of cooling channels that are arranged circumferentially around the hole defined by the grommet. GERENDAS further teaches wherein the at least one cooling channel is a plurality of cooling channels that are arranged circumferentially around the hole defined by the grommet (Figs. 4b, 4c; ¶0031). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the combustor/method of GERENDAS such that the at least one cooling channel is a plurality of cooling channels that are arranged circumferentially around the hole defined by the grommet,  in order to provide efficient cooling (¶0031)





Claims 22 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GERENDAS as applied above and further in view of SPOONER.  
Re Claims 22 and 33, GERENDAS teaches the combustor of claim 21 and method of claim 31 as discussed above. However, GERENDAS as discussed so far fails to teach wherein the at least one cooling channel is oriented perpendicular to the inward surface of the grommet with respect to an axis extending longitudinally through the combustion chamber.
SPOONER teaches at least one cooling channel 54 that passes from an outward surface [annotated in Image 1 above] (consonant with “OUTWARD SURFACE A” in GERENDAS) through the material of a grommet [annotated in Image 1 above] (including 44, 46) from the outward surface to an inward surface [annotated in Image 1 above]  and is oriented perpendicular to the inward surface [annotated in Image 1 above] of the grommet with respect to an axis extending longitudinally through a combustion chamber (Fig. 4, p. 7, l. 20 to p. 8, l. 13). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the combustor/method of GERENDAS such that at least one cooling channel passes from the outward surface through the material of the grommet from the outward surface to the inward surface and is oriented perpendicular to the inward surface of the grommet with respect to an axis extending longitudinally through the combustion chamber, in order to prevent overheating of the grommet (SPOONER p. 7, l. 33 to p. 8, l. 13). 








Claims 24, 28 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GERENDAS as applied above and further in view of PIDCOCK. 
Re Claims 24 and 35, GERENDAS teaches the combustor of claim 21 and method of claim 31 as discussed above. GERENDAS teaches the outward surface [“OUTWARD SURFACE A”] as discussed above (channel 16e-c extends from “OUTWARD SURFACE A” to the inward surface). However, GERENDAS as discussed so far fails to teach wherein the shell is engaged with the outward surface of the grommet (though implicit from “if a gap forms” at ¶0028). PIDCOCK teaches a shell 72 engaged with an outward surface of grommet 94 (¶0034) [consonant with “OUTWARD SURFACE A” in GERENDAS]. It would have been obvious to one having ordinary skill in the art at the time of invention to modify the combustor/method of GERENDAS such that the shell is engaged with the outward surface of the grommet, in order to discourage airflow from leaking out of the tile interior (GERENDAS ¶¶0012-0013) and provide maximum air quantity available for pollutant reduction (GERENDAS ¶¶0016)  
Re Claims 28 and 40, GERENDAS teaches the combustor of claim 21 and method of claim 31 as discussed above. GERENDAS teaches the outward surface [“OUTWARD SURFACE B”] as discussed above and further teaches a second outward surface [“OUTWARD SURFACE A”] with respect to an axis of the combustion chamber. However, GERENDAS as discussed so far fails to teach wherein the second outward surface engages with an interior surface of the shell (though implicit from “if  
Claims 27, 30, 32 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GERENDAS as applied above and further in view of KALEESWARAN. 

    PNG
    media_image3.png
    338
    559
    media_image3.png
    Greyscale

Re Claims 27 and 38, GERENDAS teaches the combustor of claim 21 and method of claim 31, wherein the at least one cooling channel is hole 16e-c as discussed above. GERENDAS further teaches the at least one cooling channel is a plurality of cooling channels and each cooling channel is separated about a circumference of the grommet (Figs. 4b, 4c ¶0031). However, GERENDAS as discussed so far fails to teach each cooling channel is separated about the circumference of the grommet by a distance about equal to three to ten times a diameter one cooling channel of the plurality of cooling channels. KALEESWARAN teaches a plurality of cooling channels 52 that are illustrated to be separated about the circumference of a grommet 50 by a distance about equal to three to ten times a diameter one cooling channel of the plurality of cooling channels (see Image 3, Figure 4, ¶0020) (consonant with channels . The description of the article pictured (in particular the teaching that passages 52 are disposed substantially surrounding the cooling hole 34, ¶0020) in combination with the drawings would reasonably teach one of ordinary skill in the art providing each cooling channel such that is separated about the circumference of 
Re Claims 30 and 39, GERENDAS teaches the combustor of claim 21 and the method of claim 31 as discussed above. However, GERENDAS as discussed so far fails to teach wherein the at least one cooling channel is oriented such that a flow passing through the at least one cooling channel will prevent a flame within the combustion chamber from contacting the inward surface of the grommet. KALEESWARAN teaches at least one cooling channel 52 [consonant with hole 16e-c of GERENDAS] oriented such that a flow passing through the at least one cooling channel will prevent a flame within the combustion chamber from contacting the inward surface of A grommet 50 (¶¶0020-0021). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the combustor/method of GERENDAS such that the at least one cooling channel is oriented such that a flow passing through the at least one cooling channel will prevent a flame within the combustion chamber from contacting the inward surface of the grommet, in order to push hot gases from the liner wall to provide cooling and improve durability (¶¶0020-0021). Further, with respect to claim 30 it has been held that "[A]pparatus claims cover Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Re Claim 32, GERENDAS teaches the method of claim 31 as discussed above. However, GERENDAS as discussed so far fails to teach the method further comprising blowing a flame in the combustion chamber off the inward surface of the grommet with the cooling air flowing through the at least one cooling channel. KALEESWARAN teaches blowing a flame in the combustion chamber off the inward surface of a grommet 50 with the cooling air flowing through the at least one cooling channel 52 (¶¶0020-0021). It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of GERENDAS such that it further comprises blowing a flame in the combustion chamber off the inward surface of the grommet with the cooling air flowing through the at least one cooling channel, in order to push hot gases from the liner wall to provide cooling and improve durability (¶¶0020-0021).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
April 09, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741